Exhibit 10.2(i)

CYTEC EXCESS RETIREMENT BENEFIT PLAN

(as amended and restated effective January 1, 2009)

Effective as of January 1, 1994, Cytec Industries Inc. (the “Company”) hereby
establishes the Cytec Excess Retirement Plan (the “Plan”). The Plan is intended
to constitute an unfunded “excess benefit plan” as defined in Section 3(36) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) which
is exempt from ERISA’s provisions. The Plan provides benefits in excess of the
limitations imposed by Section 415 of the Internal Revenue Code of 1986, as
amended (the “Code”) on the benefits of certain employees participating in the
Cytec Past Service Retirement Plan and the Cytec Salaried and Nonbargaining
Employees’ Retirement Plan. The Plan is not a qualified plan under the Code and
benefits are paid by or on behalf of the Employer.

The Plan is intended to replace that portion of the American Cyanamid Company
and Subsidiaries ERISA Excess Retirement Plan (the “Cyanamid Excess Plan”) which
provided benefits in excess of the limits imposed by Section 415 of the Code.
Pursuant to the Transfer and Distribution Agreement dated December 17, 1993
between American Cyanamid Company and Cytec Industries Inc., the Plan assumes
such excess liabilities attributable to employees of the Company and certain
subsidiaries of the Company covered by the Cyanamid Excess Plan on December 31,
1993 who became employees of an Employer on January 1, 1994.

No employee became a Member in the Plan after December 31, 2004. No Participant
accrued an Excess Benefit under the Plan after December 31, 2004 and all Excess
Benefits were fully vested as of December 31, 2004. All Participants have
commenced payment of their Excess Benefits before December 31, 2008. No changes
to the Plan has been made since December 31, 2004. Therefore, the Excess
Benefits provided under the Plan are grandfathered, and are not subject to
Section 409A of the Code.

ARTICLE I

Definitions

1.1 “Actuarial Equivalent” means an amount or benefit of equal value based on a
6 1/2% interest rate and the 1971 TPF&C Forecast Mortality Table (or, at the
discretion of the Pension Administration Committee, the most recent version of
such table) with employee ages set back one year and beneficiary ages set back
five years.

1.2 “Board of Directors” means the Board of Directors of Cytec Industries Inc.



--------------------------------------------------------------------------------

1.3 “Eligible Employee” means any person employed by the Employer who is a
participant in the Employees’ Retirement Plan and/or the Past Service Plan and
whose vested benefits payable under either or both of the Retirement Plans are
subject to the Section 415 Limitation in any Plan Year. No person employed by an
Employer shall become an Eligible Employee.

1.4 “Employees’ Retirement Plan” means the Cytec Salaried and Nonbargaining
Employees’ Retirement Plan, as amended from time to time.

1.5 “Employer” shall mean the Company, D Aircraft Products, Inc., Cytec Fiberite
Inc., any successors thereto, and any of the Company’s subsidiaries which adopts
the Plan with the consent of the Board of Directors.

1.6 “Excess Benefit” shall mean the annual retirement benefit payable pursuant
to the terms of this Plan.

1.7 “Member” means an Eligible Employee who becomes a Member pursuant to Article
II.

1.8 “Normal Retirement Date” means the Normal Retirement Date as defined in the
Employees’ Retirement Plan.

1.9 “Past Service Plan” means the Cytec Past Service Retirement Plan.

1.10 “Pension Plan Benefit” means the aggregate annual retirement benefit
payable to or on account of a Member from the Retirement Plans.

1.11 “Pension Administration Committee” means the Pension Administration
Committee created by the Board of Directors, and any successor thereto.

1.12 “Plan” means this Cytec Excess Retirement Plan, as set forth herein, as
amended from time to time.

1.13 “Plan Year” means each twelve (12) consecutive month period commencing each
January 1 and ending on the following December 31.

1.14 “Retirement Plans” means the Past Service Plan and the Employees’
Retirement Plan.

1.15 “Section 415 Limitation” means the limitation under Section 415 of the Code
on annual benefits payable from the Retirement Plans.

1.16 “Years of Service” means Years of Service as defined under the Employees’
Retirement Plan, which includes Years of Service credited for purposes of the
Past Service Plan.

1.17 For purposes of this Plan, unless the context requires otherwise, the
masculine includes the feminine, the singular the plural, and vice-versa. Any
reference to a “Section” or “Article” shall mean the indicated section or
article of this Plan unless otherwise specified.

 

2



--------------------------------------------------------------------------------

ARTICLE II

Participation

Each Eligible Employee who qualifies for a normal, early or deferred Pension
Plan Benefit under the Retirement Plans shall be entitled to an Excess Benefit
computed in accordance with Section 3.1, provided that he is credited with at
least five Years of Service on the date of his retirement. Participation in the
Plan was frozen effective December 31, 2004.

ARTICLE III

Excess Benefit

3.1 Amount of Excess Benefit

The amount of a Member’s Excess Benefit shall be equal to the difference between
the Member’s Pension Plan Benefit, expressed as a straight life annuity with no
ancillary benefits, and the Pension Plan Benefit, expressed as a straight life
annuity with no ancillary benefits, which would have been payable to the Member
under the Retirement Plans absent the Section 415 Limitation. A Member’s shall
not accrue an Excess Benefit after December 31, 2004.

3.2 Benefits Upon Reemployment

If a Member is rehired after he is entitled to an Excess Benefit his Excess
Benefit shall not be paid during such period of reemployment prior to Normal
Retirement Date, but shall commence or resume not sooner than the first day of
the month following his subsequent retirement or separation. The Excess Benefit
payable after his subsequent retirement or separation shall be the benefits
earlier applicable, plus any additional benefits computed in accordance with
Section 3.1 insofar as additional employment entitled him to additional
benefits.

ARTICLE IV

Vesting

An Eligible Employee shall become vested in his Excess Benefit in accordance
with the same schedule and rules as are applicable in determining when he
becomes vested in his Pension Plan Benefit.

 

3



--------------------------------------------------------------------------------

ARTICLE V

Death Benefits

A surviving spouse or contingent annuitant shall be entitled to the same
survivor annuity as provided for under the Employees’ Retirement Plan. A pension
death benefit shall be payable under this Plan if a Member dies while eligible
to retire under Article III and at such time, the Member has a preretirement
survivor annuity election (including an automatic option) in effect under the
Employees’ Retirement Plan. The Member’s surviving spouse or contingent
annuitant entitled to receive the preretirement survivor annuity under the
Employees’ Retirement Plan shall receive a benefit calculated pursuant to
Section 3.1 hereof and adjusted in accordance with the option elected by the
Member. An Excess Benefit payable to a beneficiary under this Plan upon the
death of a Member will cease at the same time the survivor benefit is terminated
under the Employees’ Retirement Plan. If a Member has waived preretirement
survivor annuity coverage under the Employees’ Retirement Plan, no death benefit
shall be payable hereunder.

ARTICLE VI

Benefit Payments

6.1 Form of Payment

A Member’s Excess Benefit payable under Article III of this Plan will be paid
the same form and beginning at the same time as the Member’s Pension Plan
Benefit under the Employees’ Retirement Plan. A Member’s designation of a joint
annuitant and/or beneficiary under the Employees’ Retirement Plan will also
apply to Excess Benefits under this Plan.

6.2 Lump Sum Cash-Outs

Notwithstanding Section 6.1, if the Member’s Excess Benefit payable under
Article III of this Plan when combined with the Member’s SERP Benefit under the
Cytec Supplemental Employees’ Retirement Plan, if applicable, are less than $500
per month in the aggregate, the Pension Administration Committee shall
immediately distribute the Excess Benefit in a lump sum to the Member. For
purposes of this calculation, the Excess Benefit and the SERP Benefit shall be
expressed as a single life annuity payable immediately. For purposes of
determining the present value of the lump sum, the actuarial assumption set
forth in the Retirement Plans for determining present value shall apply.

If a Member’s Excess Benefit would have been distributed in a lump sum under the
foregoing paragraph if this provision had been in effect when the Member
commenced benefit payments, the Pension Administration Committee shall offer the
Member a one-time irrevocable election to commute the remaining annuity payments
and take a lump sum distribution.

 

4



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Pension Administration Committee shall not
pay a lump sum distribution to any Member who is also covered by the Cytec
Executive Supplemental Employees’ Retirement Plan.

ARTICLE VII

Administration

7.1 Pension Administration Committee

The Pension Administration Committee shall supervise the daily management and
administration of the Plan. The members of the Pension Administration Committee
shall serve without compensation.

7.2 Responsibilities and Powers of the Pension Administration Committee

The Pension Administration Committee shall have the responsibility:

(a) To administer the Plan in accordance with the terms hereof, and to exercise
all powers specifically conferred upon the Pension Administration Committee
hereby or necessary to carry out the provisions thereof.

(b) To construe this Plan, which construction shall be conclusive, correct any
defects, supply omissions, and reconcile inconsistencies to the extent necessary
to effectuate the Plan.

(c) To keep all records relating to Members of the Plan and such other records
as are necessary for proper operation of the Plan.

7.3 Operation of the Pension Administration Committee

In carrying out the Pension Administration Committee’s functions hereunder:

(a) The Pension Administration Committee may adopt rules and regulations
necessary for the administration of the Plan and which are consistent with the
provisions hereof.

(b) All acts and decisions of the Pension Administration Committee shall be
approved by a majority of the members of the Pension Administration Committee
and shall apply uniformly to all Members in like circumstances. Written records
shall be kept of all acts and decisions.

(c) The Pension Administration Committee may authorize one or more of its
members to act on its behalf. The Pension Administration Committee may also
delegate, in writing, any of its responsibilities and powers to an individual(s)
who is not a Pension Administration Committee member.

 

5



--------------------------------------------------------------------------------

(d) The Pension Administration Committee shall have the right to hire, at the
expense of the Employer, such professional assistants and consultants as it, in
its sole discretion, deems necessary or advisable, including, but not limited
to, accountants, actuaries, consultants, counsel and such clerical assistance as
is necessary for proper discharge of its duties.

7.4 Indemnification

In addition to any other indemnification that a fiduciary, including but not
limited to a member of the Pension Administration Committee, is entitled to, the
Employer shall indemnify such fiduciary from all claims for liability, loss or
damage (including payment of expenses in connection with defense against such
claim) arising from any act or failure to act which constitutes a breach of such
individual’s fiduciary responsibilities with respect to this Plan under any
aspects of the law.

ARTICLE VIII

Miscellaneous

8.1 Benefits Payable by the Employer

All benefits payable under this Plan constitute an unfunded obligation of the
Employer. Payments shall be made, as due, from the general funds of the
Employer. The Employer, at its option, may maintain one or more bookkeeping
reserve accounts to reflect its obligations under the Plan and may make such
investments as it may deem desirable to assist it in meeting with obligations.
Nothing contained in this Section 8.1 shall limit the ability of the Employer to
pay benefits hereunder through a Rabbi Trust. Any such investments shall be
assets of the Employer subject to claims of its general creditors. No person
eligible for a benefit under this Plan shall have any right, title to interest
in any such investments.

8.2 Amendment or Termination

(a) The Board of Directors reserves the right to amend, modify, or restate or
terminate the Plan; provided, however, that no such action by the Board of
Directors shall reduce a Member’s Excess Benefit accrued as of the time thereof.
The provisions of this Section prohibiting an action by the Board of Directors
which would reduce a Member’s accrued Excess Benefit cannot be amended without
the consent of all Members (including those who have retired). Any amendment to
the Plan shall be made in writing by the Board of Directors, with or without a
meeting, or shall be made in writing by the Pension Administration Committee, or
any other committee or person to the extent that the Board of Directors has
specifically delegated the authority to make such amendment to the Plan to the
Pension Administration Committee or such other committee or person.

(b) If the Plan is terminated, a determination shall be made of each Member’s
Excess Benefit as of the Plan termination date (determined in accordance with
Section 8.2(a)). The amount of such benefits shall be payable to the Member at
the time it would have been payable under Article VI if the Plan had not been
terminated. No interest shall be credited on an Excess Benefit.

 

6



--------------------------------------------------------------------------------

8.3 Status of Employment

Nothing herein contained shall be construed as conferring any rights upon any
Member or any person for a continuation of employment, nor shall it be construed
as limiting in any way the right of the Employer to discharge any Member or to
treat him without regard to the effect which such treatment might have upon him
as a Member of the Plan.

8.4 Payments to Minors and Incompetents

If a Member or beneficiary entitled to receive any benefit hereunder is a minor
or is deemed by the Pension Administration Committee or is adjudged to be
legally incapable of giving valid receipt and discharge for such benefits, they
will be paid to the duly appointed guardian of such minor or incompetent or to
such other legally appointed person as the Pension Administration Committee
might designate. Such payment shall, to the extent made, be deemed a complete
discharge of any liability for such payment under the Plan.

8.5 Inalienability of Benefits

The right of any person to any benefit or payment under the Plan shall not be
subject to voluntary or involuntary transfer, alienation or assignment, and, to
the fullest extent permitted by law, shall not be subject to attachment,
execution, garnishment, sequestration or other legal or equitable process. In
the event a person who is receiving or is entitled to receive benefits under the
Plan attempts to assign, transfer or dispose of such right, or if an attempt is
made to subject said right to such process, such assignment, transfer or
disposition shall be null and void.

8.6 Governing Law

Except to the extent pre-empted by federal law, the provisions of the Plan will
be construed according to the laws of the State of New Jersey.

*        *        *

 

/s/ ROY SMITH

   

12/15/2008

ROY SMITH     DATE

/s/ MARILYN R. CHARLES

   

12/15/2008

MARILYN R. CHARLES     DATE

 

7